DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and subsequent dependent claims recites the limitation "the converting apparatus".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 15, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0144725 (Nozawa) in view of US 6507506 (Pinas) further in view of JP 2008- 5622 (Yamagishi) and US 2003/0057705 (Kusumi).

 Regarding claim 1, Nozawa teaches a vehicle power supply system mounted on a vehicle (Fig. 1- 2 shows the electric system of an electric vehicle 2) [0025-0030], the vehicle power supply system comprising: a main battery (Fig. 1 shows main battery 4) [0025-0026];
a power converting apparatus configured to convert DC power of the main battery into AC power (Fig. 1 inverter 18 configured to convert DC power of the main battery 4 into AC power) [0025-0026]; a switch configured to switch a state between energization and cutoff between the main battery and the power converting apparatus (Fig. 1 switch is SMR 20) [0029-0032]; a first DC-DC converter connected to a power supply wiring between the switch and the power converting apparatus (Fig. 1 shows DDC1 which is first DC-DC converter 28 connected to a power supply wiring between the switch 20 and the inverter 18 ie. power converting apparatus), the first DC-DC converter being configured to step up DC power to the main battery (DDC1 ie. first DC-DC converter 28 can perform a boost operation; first DC-DC converter 28 charge the sub-battery 22 which can charge the main battery 4, as well as the first DC-DC converter 28 boosts DC power to be sent to the PCU and the motors whereby the motor 6 charge main battery 4) [0026-0028, 0031-0032, 0055] the first DC-DC converter being located integrally with the power converting apparatus within a single chassis (Fig. 2 shows the DDC1 ie. first DC-DC converter is provided integrally with PCU which comprises of the inverter 18 ie. power converting apparatus; both DDC1 and the PCU 12 comprising DC/AC 18 being disposed on the vehicle 2 comprising a chassis as known in the art) [0033-0034]; and a second DC-DC converter connected to a power supply wiring between the switch and the main battery (Fig. 1 DDC2 ie. second DC-DC converter 30 connected to power supply wiring between the switch and the main battery 4), the second DC-DC converter being located integrally with the main battery (Fig. 2 shows that the DDC2 ie. second DC-DC converter 30 is provided integrally with the main battery 4) [0033-0036], wherein: the first DC-DC converter and the second DC-DC converter are mounted at positions distant from each other on the vehicle (Fig. 1-2 shows the first and second DC-DC converters 28 and 30 mounted at positions distant from each other on the vehicle) [0057].
However, Nozawa does not explicitly teach the first DC-DC converter being located integrally with the power converting apparatus within a single casing; 
a battery pack comprising the second DC/DC converter and the battery;
one of the first DC-DC converter and the second DC-DC converter is mounted outside a vehicle interior of the vehicle, and the other is mounted inside the vehicle interior in the vehicle.
	However, Pinas teaches one of the first DC-DC converter and the second DC-DC converter is mounted outside a vehicle interior of the vehicle, and the other is mounted inside the vehicle interior in the vehicle (Fig. 5 shows electrical distribution box 61 comprising a DC-DC converter 62 and electrical distribution box 63 comprising a DC-DC converter 64 whereby as shown in Fig. 7 the electrical distribution box 61 is provided in the engine compartment while the electrical distribution box 63 is provided in the passenger compartment) [Col 7 lines 16-61].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter mounted in the engine compartment in order to ensure that the power from the battery through the converter is reaching the motor whereas the other DC-DC converter being mounted inside the vehicle interior would provide ease in supplying power to the auxiliary loads with efficiency.
However, Yamagishi teaches a battery pack comprising the second DC/DC converter and the battery (Fig. 1-2 shows battery 2 and DC/DC converter 4 being disposed in vehicle power supply device 1).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a battery pack comprising the second DC/DC converter and the main battery in order to unitize the various components that are used together to ensure efficient wire management which would lead to efficient and compact use of the space in the vehicle.
	However, Kusumi teaches the first DC-DC converter being located integrally with the power converting apparatus within a single casing [0008-0010]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter being located integrally with the power converting apparatus within a single casing as taught by Kusumi in order to protect the components of the casing from outside conditions such as weather and temperature thereby ensuring that the components inside the casing are preserved to be performing at peak efficiency. 


 Regarding claim 2, Nozawa teaches wherein at least one of the first DC-DC converter and the second DC-DC converter is a bidirectional DC-DC converter [0020-0022, 0054-0055]. 


Regarding claim 3, Nozawa teaches wherein the first DC-DC converter and the second DC-DC converter are mounted at positions on opposite sides of the vehicle relative to a cabin of the vehicle (Fig. 1 shows the DDC1 and DDC2 to be on the opposite sides of the cabin in the vehicle). 


Regarding claim 4, Nozawa teaches vehicle power supply system according to claim 3, whereby the first DC-DC converter and the second DC-DC converter are in separate cases (Fig. 2 shows the cases 56 and 58 comprising the DC-DC converters 30 and 28 respectively) [0034, 0043].
 However, Nozawa does not teach wherein the one of the first DC-DC converter and the second DC-DC converter, which is mounted outside the vehicle interior, is mounted in an engine compartment, and the other is mounted inside the vehicle interior of the vehicle.
	However, Pinas teaches one of the first DC-DC converter and the second DC-DC converter is mounted outside a vehicle interior of the vehicle, and the other is mounted inside the vehicle interior in the vehicle (Fig. 5 shows electrical distribution box 61 comprising a DC-DC converter 62 and electrical distribution box 63 comprising a DC-DC converter 64 whereby as shown in Fig. 7 the electrical distribution box 61 is provided in the engine compartment while the electrical distribution box 63 is provided in the passenger compartment) [Col 7 lines 16-61].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter mounted in the engine compartment in order to ensure that the power from the battery through the converter is reaching the motor whereas the other DC-DC converter being mounted inside the vehicle interior would provide ease in supplying power to the auxiliary loads with efficiency.


 Regarding claim 5, Nozawa, Pinas and Yamagishi teach vehicle power supply system according to claim 4.
However, Nozawa does not teach wherein the first DC-DC converter is mounted in the engine compartment, and the second DC-DC converter is mounted inside the vehicle interior.
	However, Pinas teaches one of the first DC-DC converter and the second DC-DC converter is mounted outside a vehicle interior of the vehicle, and the other is mounted inside the vehicle interior in the vehicle (Fig. 5 shows electrical distribution box 61 comprising a DC-DC converter 62 and electrical distribution box 63 comprising a DC-DC converter 64 whereby as shown in Fig. 7 the electrical distribution box 61 is provided in the engine compartment while the electrical distribution box 63 is provided in the passenger compartment) [Col 7 lines 16-61]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter mounted in the engine compartment in order to ensure that the power from the battery through the converter is reaching the motor whereas the other DC-DC converter being mounted inside the vehicle interior would provide ease in supplying power to the auxiliary loads with efficiency.



 Regarding claim 8, Nozawa teaches wherein the second DC-DC converter is provided integrally with the switch (Fig. 1 shows that DDC2 ie. second DC-DC converter 30 is provided integrally with the switch 20).

 Regarding claim 9, Nozawa teaches wherein the second DC-DC converter is provided integrally with a battery monitor configured to monitor and control the main battery (Fig. 2 shows the control circuits 42 and 54 which are configured to monitor and control the main battery by controlling the amount of power being supplied to and taken from the battery) [0025, 0028-0030, 0030-0034]. 

Regarding claim 10, Nozawa teaches wherein output power of the first DC-DC converter is different from output power of the second DC- DC converter (second DC-DC converter 30 is supplying power to charge sub battery 22 with voltage of 13-14.5 volts and first DC-DC converter 28 is supplying power to first or second motors 6 or 8 at 600 volts) [0028, 0030-0032].


Regarding claim 11, Nozawa teaches wherein the output power of the second DC-DC converter is smaller than the output power of the first DC-DC converter (second DC-DC converter 30 is a buck converter wherein the first DC-DC converter 28 can be a buck or a boost converter, thereby indicating that when the first DC-DC converter 28 is operating as a boost then the output power of the second DC-DC converter 30 is smaller than the output of the first DC-DC converter, furthermore, second DC-DC converter 30 is supplying power to charge sub battery 22 with voltage of 13-14.5 volts and first DC-DC converter 28 is supplying power to first or second motors 6 or 8 at 600 volts) [0028, 0030-0032].


Regarding claim 12, Nozawa teaches a vehicle power supply system mounted on a vehicle
(Fig. 1), the vehicle power supply system comprising:
a main battery (Fig. 1 shows main battery 4) [0025-0026];
a power converting apparatus configured to convert DC power of the main battery into AC power (Fig. 1 inverter 18 configured to convert DC power of the main battery 4 into AC power) [0025-0026];
a switch configured to switch a state between energization and cutoff between the main battery and the power converting apparatus (Fig. 1 switch is SMR 20) [0029-0032];
a first DC-DC converter connected to a power supply wiring between the switch and the power converting apparatus (Fig. 1 first DC-DC converter 28 connected to a power supply wiring between the switch 20 and the inverter 18 ie. power converting apparatus) the first DC-DC converter being configured to step up DC power to the converting apparatus and to the main battery (DDC1 ie. first DC-DC converter 28 can perform a boost operation; first DC-DC converter 28 charge the sub-battery 22 which can charge the main battery 4, as well as the first DC-DC converter 28 boosts DC power to be sent to the PCU and the motors whereby the motor 6 charge main battery 4) [0026-0028, 0031-0032, 0055] the first DC-DC converter being located integrally with the power converting apparatus within a single chassis
 (Fig. 2 shows the DDC1 ie. first DC-DC converter is provided integrally with PCU which comprises of the inverter 18 ie. power converting apparatus both DDC1 and the PCU 12 comprising DC/AC 18 being disposed on the vehicle 2 comprising a chassis as known in the art) [0033-0036]; and
a second DC-DC converter connected to a power supply wiring between the switch and the main battery (Fig. 1 DDC2 ie. second DC-DC converter 30 connected to power supply wiring between the switch and the main battery 4), the second DC-DC converter being located integrally with the main battery (Fig. 2 shows that the DDC2 ie. second DC-DC converter 30 is provided integrally with the main battery 4) [0033-0034],
	wherein: the first DC-DC converter and the second DC-DC converter are mounted at positions distant from each other in the vehicle (Fig. 1 shows the DDC1 and DDC2 mounted at positions distant from each other in the vehicle), and
at least one of the first DC-DC converter and the second DC-DC converter is a bidirectional DC- DC converter [0020-0022, 0054-0055].
	However, Nozawa does not explicitly teach the first DC-DC converter being located integrally with the power converting apparatus within a single casing; a battery pack comprising the second DC/DC converter and the battery; one of the first DC-DC converter and the second DC-DC converter is mounted in an engine compartment, and the other is mounted inside the vehicle interior of the vehicle.
	However, Pinas teaches one of the first DC-DC converter and the second DC-DC converter is mounted in an engine compartment of the vehicle, and the other is mounted inside the vehicle interior in the vehicle (Fig. 5 shows electrical distribution box 61 comprising a DC- DC converter 62 and electrical distribution box 63 comprising a DC-DC converter 64 whereby as
shown in Fig. 7 the electrical distribution box 61 is provided in the engine compartment while the electrical distribution box 63 is provided in the passenger compartment) [Col 7 lines 16-61].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter mounted in the engine compartment in order to ensure that the power from the battery through the converter is reaching the motor whereas the other DC-DC converter being mounted inside the vehicle interior would provide ease in supplying power to the auxiliary loads with efficiency.
	However, Yamagishi teaches a battery pack comprising the second DC/DC converter and the battery (Fig. 1-2 shows battery 2 and DC/DC converter 4 being disposed in vehicle power supply device 1).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a battery pack comprising the second DC/DC converter and the main battery in order to unitize the various components that are used together to ensure efficient wire management which would lead to efficient and compact use of the space in the vehicle.
However, Kusumi teaches the first DC-DC converter being located integrally with the power converting apparatus within a single casing [0008-0010]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter being located integrally with the power converting apparatus within a single casing as taught by Kusumi in order to protect the components of the casing from outside conditions such as weather and temperature thereby ensuring that the components inside the casing are preserved to be performing at peak efficiency. 



Regarding claim 13, Nozawa teaaches wherein the first DC-DC converter and the second DC- DC converter are mounted at positions on opposite sides of the vehicle relative to a cabin of the vehicle (Fig. 1 shows the DDC1 and DDC2 to be on the opposite sides of the cabin in the vehicle).

Regarding claim 15, Nozawa, Pinas and Yamagishi teaches vehicle power supply system according to claim 13.
	However, Nozawa does not teach wherein the first DC-DC converter is mounted in the engine compartment, and the second DC-DC converter is mounted inside the vehicle interior.
	However, Pinas teaches wherein the first DC-DC converter is mounted in the engine compartment, and the second DC-DC converter is mounted inside the vehicle interior (Fig. 5 shows electrical distribution box 61 comprising a DC-DC converter 62 and electrical distribution box 63 comprising a DC-DC converter 64 whereby as shown in Fig. 7 the electrical distribution box 61 is provided in the engine compartment while the electrical distribution box 63 is provided in the passenger compartment) [Col 7 lines 16-61].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter mounted in the engine compartment in order to ensure that the power from the battery through the converter is reaching the motor whereas the other DC-DC converter being mounted inside the vehicle interior would provide ease in supplying power to the auxiliary loads with efficiency.


Regarding claim 18, Nozawa teaches wherein the second DC-DC converter is provided integrally with the switch (Fig. 1 shows that second DC-DC converter 30 is provided integrally with the switch 20).

Regarding claim 19, Nozawa teaches wherein the second DC-DC converter is provided integrally with a battery monitor configured to monitor and control the main battery (Fig. 2 shows the control circuits 42 and 54 which are configured to monitor and control the main battery by controlling the amount of power being supplied to and taken from the battery) [0025, 0028-0030, 0030-0034].

Regarding claim 20, Nozawa teaches wherein output power of the first DC-DC converter is different from output power of the second DC- DC converter (second DC-DC converter 30 is supplying power to charge sub battery 22 with voltage of 13-14.5 volts and first DC-DC converter 28 is supplying power to first or second motors 6 or 8 at 600 volts) [0028, 0030-0032]. 

Regarding claim 21, Nozawa teaches wherein the output power of the second DC-DC converter is smaller than the output power of the first DC-DC converter (second DC-DC converter 30 is a buck converter wherein the first DC-DC converter 28 can be a buck or a boost converter, thereby indicating that when the first DC-DC converter 28 is operating as a boost then the output power of the second DC-DC converter 30 is smaller than the output of the first DC-DC converter, furthermore, second DC-DC converter 30 is supplying power to charge sub battery 22 with
voltage of 13-14.5 volts and first DC-DC converter 28 is supplying power to first or second motors 6 or 8 at 600 volts) [0028, 0030-0032].

5. Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0144725 (Nozawa) in view of US 6507506 (Pinas) further in view of JP 2008-5622 (Yamagishi) and US 2003/0057705 (Kusumi).

Regarding claim 1, Nozawa teaches a vehicle power supply system mounted on a vehicle (Fig. 1- 2 shows the electric system of an electric vehicle 2) [0025-0030], the vehicle power supply system comprising:
a main battery (Fig. 1 shows main battery 4) [0025-0026];
a power converting apparatus configured to convert DC power of the main battery into AC power (Fig. 1 inverter 18 configured to convert DC power of the main battery 4 into AC power) [0025-0026];
a switch configured to switch a state between energization and cutoff between the main battery and the power converting apparatus (Fig. 1 switch is SMR 20) [0029-0032];
a first DC-DC converter connected to a power supply wiring between the switch and the power converting apparatus (Fig. 1 shows converter 16 ie. first DC-DC converter connected to a power
supply wiring between the switch 20 and the inverter 18 ie. power converting apparatus) [0028], the first DC-DC converter being configured to step up DC power to the main battery (DDC1 ie. first DC-DC converter 28 can perform a boost operation; first DC-DC converter 28 charge the sub-battery 22 which can charge the main battery 4, as well as the first DC-DC converter 28 boosts DC power to be sent to the PCU and the motors whereby the motor 6 charge main battery 4) [0026-0028, 0031-0032, 0055] the first DC-DC converter being located integrally with the power converting apparatus within a single chassis (Fig. 2 shows converter 16 ie. DC-DC converter is provided integrally with the inverter 18 ie. power converting apparatus comprising PCU 12 which is disposed on the vehicle 2 comprising a chassis as known in the art) [0028-0031]; and
a second DC-DC converter connected to a power supply wiring between the switch and the main battery (Fig. 1 DDC2 ie. second DC-DC converter 30 connected to power supply wiring between the switch and the main battery 4), the second DC-DC converter being located integrally with the main battery (Fig. 2 shows that the DDC2 ie. second DC-DC converter 30 is provided integrally with the main battery 4) [0033-0036], wherein: the first DC-DC converter and the second DC-DC converter are mounted at positions distant from each other on the vehicle (Fig. 1-2 shows DC-DC converters converter 16 ie. first DC-DC converter and DDC2 DC-DC converter 30 ie. second DC-DC converter are mounted at positions distant from each other on the vehicle) [0057].
	However, Nozawa does not explicitly teach the first DC-DC converter being located integrally with the power converting apparatus within a single casing; a battery pack comprising the second DC/DC converter and the battery; one of the first DC-DC converter and the second DC-DC converter is mounted outside a vehicle interior of the vehicle, and the other is mounted inside the vehicle interior in the vehicle.
	However, Pinas teaches one of the first DC-DC converter and the second DC-DC converter is mounted outside a vehicle interior of the vehicle, and the other is mounted inside the vehicle interior in the vehicle (Fig. 5 shows electrical distribution box 61 comprising a DC-DC converter 62 and electrical distribution box 63 comprising a DC-DC converter 64 whereby as shown in Fig. 7 the electrical distribution box 61 is provided in the engine compartment while the electrical distribution box 63 is provided in the passenger compartment) [Col 7 lines 16-61].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter mounted in the engine compartment in order to ensure that the power from the battery through the converter is reaching the motor whereas the other DC-DC converter being mounted inside the vehicle interior would provide ease in supplying power to the auxiliary loads with efficiency.
	However, Yamagishi teaches a battery pack comprising the second DC/DC converter and the battery (Fig. 1-2 shows battery 2 and DC/DC converter 4 being disposed in vehicle power supply device 1).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a battery pack comprising the second DC/DC converter and the main battery in order to unitize the various components that are used together to ensure efficient wire management which would lead to efficient and compact use of the space in the vehicle.
However, Kusumi teaches the first DC-DC converter being located integrally with the power converting apparatus within a single casing [0008-0010]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter being located integrally with the power converting apparatus within a single casing as taught by Kusumi in order to protect the components of the casing from outside conditions such as weather and temperature thereby ensuring that the components inside the casing are preserved to be performing at peak efficiency. 



Regarding claim 12, Nozawa teaches a vehicle power supply system mounted on a vehicle
(Fig. 1), the vehicle power supply system comprising:
a main battery (Fig. 1 shows main battery 4) [0025-0026];
a power converting apparatus configured to convert DC power of the main battery into AC power (Fig. 1 inverter 18 configured to convert DC power of the main battery 4 into AC power) [0025-0026];
a switch configured to switch a state between energization and cutoff between the main battery and the power converting apparatus (Fig. 1 switch is SMR 20) [0029-0032];
a first DC-DC converter connected to a power supply wiring between the switch and the power converting apparatus (Fig. 1 shows converter 16 ie. first DC-DC converter connected to a power supply wiring between the switch 20 and the inverter 18 ie. power converting apparatus) [0028], the first DC-DC converter being configured to step up DC power to the converting apparatus and to the main battery (DDC1 ie. first DC-DC converter 28 can perform a boost operation; first DC-DC converter 28 charge the sub-battery 22 which can charge the main battery 4, as well as the first DC-DC converter 28 boosts DC power to be sent to the PCU and the motors whereby the motor 6 charge main battery 4) [0026-0028, 0031-0032, 0055] the first DC-DC converter being located integrally with the power converting apparatus within a single chassis (Fig. 2 shows converter 16 ie. DC-DC converter is provided integrally with the inverter 18 ie. power converting apparatus comprising PCU 12 which is disposed on the vehicle 2 comprising a chassis as known in the art) [0028-0031]; and
a second DC-DC converter connected to a power supply wiring between the switch and the main battery (Fig. 1 DDC2 ie. second DC-DC converter 30 connected to power supply wiring between the switch and the main battery 4), the second DC-DC converter being located integrally with the main battery (Fig. 2 shows that the DDC2 ie. second DC-DC converter 30 is provided integrally with the main battery 4) [0033-0034],
wherein: the first DC-DC converter and the second DC-DC converter are mounted at positions distant from each other in the vehicle (Fig. 1-2 shows DC-DC converters converter 16 ie. first
DC-DC converter and DDC2 DC-DC converter 30 ie. second DC-DC converter are mounted at positions distant from each other on the vehicle) [0057], and
at least one of the first DC-DC converter and the second DC-DC converter is a bidirectional DC- DC converter [0020-0022, 0054-0055].
	However, Nozawa does not explicitly teach the first DC-DC converter being located integrally with the power converting apparatus within a single casing; a battery pack comprising the second DC/DC converter and the battery; one of the first DC-DC converter and the second DC-DC converter is mounted in an engine compartment, and the other is mounted inside the vehicle interior of the vehicle.
	However, Pinas teaches one of the first DC-DC converter and the second DC-DC converter is mounted in an engine compartment of the vehicle, and the other is mounted inside the vehicle interior in the vehicle (Fig. 5 shows electrical distribution box 61 comprising a DC- DC converter 62 and electrical distribution box 63 comprising a DC-DC converter 64 whereby as shown in Fig. 7 the electrical distribution box 61 is provided in the engine compartment while the electrical distribution box 63 is provided in the passenger compartment) [Col 7 lines 16-61].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter mounted in the engine compartment in order to ensure that the power from the battery through the converter is reaching the motor whereas the other DC-DC converter being mounted inside the vehicle interior would provide ease in supplying power to the auxiliary loads with efficiency.
	However, Yamagishi teaches a battery pack comprising the second DC/DC converter and the battery (Fig. 1-2 shows battery 2 and DC/DC converter 4 being disposed in vehicle power supply device 1).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a battery pack comprising the second DC/DC converter and the main battery in order to unitize the various components that are used together to ensure efficient wire management which would lead to efficient and compact use of the space in the vehicle. 
However, Kusumi teaches the first DC-DC converter being located integrally with the power converting apparatus within a single casing [0008-0010]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter being located integrally with the power converting apparatus within a single casing as taught by Kusumi in order to protect the components of the casing from outside conditions such as weather and temperature thereby ensuring that the components inside the casing are preserved to be performing at peak efficiency. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836